IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 399A12

                                 FILED 12 APRIL 2013

SHARON A. KEYES

              v.

W. GLENN JOHNSON, Guardian of the Estate of Nelson T. Currin



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 731 S.E.2d 269 (2012), affirming an

order granting summary judgment entered on 30 August 2011 by Judge Lucy N.

Inman in Superior Court, Harnett County. On 12 December 2012, the Supreme

Court allowed plaintiff’s petition for discretionary review as to additional issues.

Heard in the Supreme Court on 11 March 2013.


        Sharon A. Keyes, pro se, plaintiff-appellant.

        Narron, O’Hale & Whittington, PA, by James W. Narron and Matthew S.
        McGonagle, for defendant-appellee.


        PER CURIAM.


        AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.


        Justice BEASLEY did not participate in the consideration or decision of this

case.